MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             May 15 2019, 9:13 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark F. James                                            Curtis T. Hill, Jr.
Anderson, Agostino & Keller, P.C.                        Attorney General of Indiana
South Bend, Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

M.C.,                                                    May 15, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-JV-2931
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable James Fox, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         71J01-1710-JD-354



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-2931 | May 15, 2019                   Page 1 of 7
                                   Case Summary and Issue
[1]   After the State filed a delinquency petition alleging M.C. committed child

      molesting, M.C. filed a motion to dismiss arguing the juvenile court lacked

      jurisdiction. The juvenile court denied the motion, adjudicated M.C. a

      delinquent, and entered a dispositional order placing M.C. on non-reporting

      probation. M.C. appeals, presenting one issue for our review which we restate

      as whether the juvenile court had subject matter jurisdiction over the

      proceedings. Concluding it did not, we reverse the judgment of the juvenile

      court.



                              Facts and Procedural History
[2]   On October 5, 2017, the State filed a delinquency petition alleging that M.C.

      had committed acts that, if committed by an adult, would be child molesting, a

      Class C felony,1 between October 10, 2011 and January 5, 2013, during which

      time M.C. was over the age of fourteen but under eighteen years old. However,

      M.C. was twenty-two years old at the time the delinquency petition was filed

      with the juvenile court. Pursuant to Indiana Code section 31-30-3-2, the State

      filed a motion to waive jurisdiction to criminal court.




      1
        See Ind. Code § 35-42-4-3(b) (2007) (“A person who, with a child under fourteen (14) years of age, performs
      or submits to any fondling or touching, of either the child or the older person, with intent to arouse or to
      satisfy the sexual desires of either the child or the older person, commits child molesting, a Class C felony.”).

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2931 | May 15, 2019                          Page 2 of 7
[3]   M.C. subsequently filed a motion to dismiss the petition and a supporting

      memorandum arguing that the juvenile court lacked jurisdiction pursuant to

      Indiana Code sections 31-9-2-13 and 31-30-1-1. He contended that when the

      statutes are read together, the juvenile courts do not have jurisdiction over a

      person who is twenty-one or older. Therefore, because he was not charged until

      he was twenty-two, he argued the juvenile court did not have jurisdiction over

      him.


[4]   On July 13, 2018, the juvenile court denied M.C.’s motion to dismiss and

      concluded, in relevant part:


              [M.C.] raises issue with the definition of “child” for purposes of
              Title 31-37 outlined in IC 31-9-2-13 and IC 31-30-1-1 which
              outlines where a juvenile court has exclusive original jurisdiction.
              While the Court understands [M.C.’s] contention, this Court
              notes there are numerous definitions of “child” which appear
              elsewhere, and furthermore, for purposes of Title 31-37, this
              definition of “child” must be interpreted in conformity with the
              totality of cases which could appear before the juvenile court,
              including crimes committed by individuals under the age of
              eighteen (18) with no upper age limit as contemplated by IC 31-
              30-1-11.


      Appellant’s Appendix, Volume 2 at 27. A hearing on the State’s motion for

      waiver was held on October 2, 2018 and the juvenile court also denied that

      motion.


[5]   On October 10, 2018, the juvenile court entered an order accepting M.C.’s

      admission to the allegations set forth in the delinquency petition and M.C. was


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2931 | May 15, 2019   Page 3 of 7
      adjudicated a delinquent. In November 2018, the juvenile court entered a

      dispositional order placing M.C. on non-reporting probation. M.C. was also

      ordered to continue with outpatient therapy, provide verification of such

      participation, maintain full-time employment, pay an administrative fee, and

      was prohibited from direct or indirect contact with the victim of the crime.

      M.C. now appeals.



                                Discussion and Decision
                                     I. Standard of Review
[6]   Indiana courts must possess subject matter jurisdiction and personal jurisdiction

      to adjudicate a case. Johnson v. State, 957 N.E.2d 660, 662 (Ind. Ct. App. 2011).

      Subject matter jurisdiction concerns whether a particular court has jurisdiction

      over the general class of actions to which the particular case belongs. Troxel v.

      Troxel, 737 N.E.2d 745, 749 (Ind. 2000). Personal jurisdiction is the power of a

      court to bring a person into its adjudicative process and render a valid judgment

      over a person, which requires effective service of process. Johnson, 957 N.E.2d

      at 662. A judgment rendered without subject matter jurisdiction or personal

      jurisdiction is void. Id. at 662-63.; see also Troxel, 737 N.E.2d at 749 (“When a

      court lacks jurisdiction of the subject matter, its actions are void ab initio and

      have no effect whatsoever.”).


[7]   Juvenile courts are courts of limited jurisdiction and their jurisdiction must be

      invoked by establishing the statutory jurisdictional prerequisites. M.B. v. State,

      815 N.E.2d 210, 213 (Ind. Ct. App. 2004). “When jurisdictional facts are not in
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2931 | May 15, 2019   Page 4 of 7
      dispute, we apply a de novo standard of review on the question of whether a

      lower court had jurisdiction over a juvenile proceeding.” Id.


                                           II. Jurisdiction
[8]   M.C. argues the juvenile court did not have jurisdiction over him because he

      was over the age of twenty-one at the time the delinquency petition was filed.

      The State agrees the juvenile court lacked jurisdiction.


[9]   A juvenile court has exclusive original jurisdiction over a proceeding in which a

      “child” is alleged to be delinquent under juvenile law. Ind. Code § 31-30-1-1(1).

      For purposes of the juvenile law, a “child” is defined as:


              (1) a person who is less than eighteen (18) years of age;


              (2) a person:


                      (A) who is eighteen (18), nineteen (19), or twenty (20)
                      years of age; and


                      (B) who either:


                                       (i) is charged with a delinquent act
                                       committed before the person’s eighteenth
                                       birthday; or


                                       (ii) has been adjudicated a child in need of
                                       services before the person’s eighteenth
                                       birthday; or


              (3) a person:
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2931 | May 15, 2019    Page 5 of 7
                       (A) who is alleged to have committed an act that would
                       have been murder if committed by an adult;


                       (B) who was less than eighteen (18) years of age at the time
                       of the alleged act; and


                       (C) who is less than twenty-one (21) years of age.


       Ind. Code § 31-9-2-13(d).


[10]   The age of the offender determines whether a juvenile court has subject matter

       jurisdiction. Twyman v. State, 459 N.E.2d 705, 708 (Ind. 1984). It is clear from

       the definitional statute that the juvenile court’s jurisdiction in delinquency

       proceedings is limited to cases involving those under age twenty-one. See Ind.

       Code § 31-9-2-13(d). Applied here, M.C. was not under the age of eighteen at

       the time the petition was filed; although the delinquent act was committed

       when M.C. was under eighteen, he was not eighteen, nineteen, or twenty years

       old when the petition was filed; and he is alleged to have committed the crime

       of child molesting, not murder. See id. Although the alleged delinquent act

       occurred when M.C. was seventeen, he was twenty-two at the time the petition

       was filed and cannot be considered a “child” under Indiana Code section 31-9-

       2-13. Therefore, we agree with M.C. and the State that the juvenile court was

       without subject matter jurisdiction at the time it adjudicated M.C. delinquent

       and entered a disposition, and its judgment is void. See Johnson, 957 N.E.2d at

       662-63.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2931 | May 15, 2019   Page 6 of 7
                                               Conclusion
[11]   For the reasons set forth above, we conclude the juvenile court did not have

       subject matter jurisdiction at the time it adjudicated M.C. a delinquent and

       entered a disposition. Accordingly, we reverse the judgment of the juvenile

       court.


[12]   Reversed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2931 | May 15, 2019   Page 7 of 7